DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 2/82022, with respect to the prior rejections have been fully considered and are persuasive.  The prior rejections have been withdrawn. 
Allowable Subject Matter
Claims 1,3,5-8,17-19,21,23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the subject matter not found is an apparatus for targeting an injection site using anatomical landmarks comprising a first landmark identifier, a second landmark identifier, and  a targeting band connected with the first landmark identifier at a first end and the second landmark identifier at a second end, wherein at least a portion of the targeting band is linearly deformable in an axial direction under slight tension, the targeting band further comprising a marker identifying the injection site on the targeting band, wherein the marker comprises a needle guide, in combination with the features of the invention, substantially as claimed.
Regarding claim 8, the subject matter not found is an apparatus for targeting an injection site using anatomical landmarks on a patient comprising a targeting band having a first end and a second end, at least a portion of the band being linearly deformable, the targeting band comprising a marker identifying the injection site, a first landmark identifier pivotably connected to the targeting band at the first end, a second landmark identifier configured to be connected with the second end of the targeting band, and a fastener configured to secure the first and second landmark identifiers to the patient, in combination with the features of the invention, substantially as claimed.
Regarding claim 31, the subject matter not found is an apparatus for targeting an injection site using anatomical landmarks comprising a fist landmark identifier, a second landmark identifier, and a targeting band connected with the first landmark identifier at a first end and the second landmark identifier at a second end, wherein at least a portion of the targeting band is linearly deformable in an axial direction under slight tension, the targeting band further comprising a marker identifying the injection site on the targeting band, a fastener connected with the first landmark identifier, said fastener being configured to fix the position of the apparatus on a head of the patient, and a tensioning member connected to the second landmark identifier and configured to maintain tension on the targeting band after the first and second landmark identifiers are positioned on landmarks, wherein the tensioning member extends between the second landmark identifier and the fastener, in combination with the features of the invention, substantially as claimed.
The closest prior art of record can be found in the prosecution history.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783